DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020, 12/14/2020, 07/08/2021 and 10/02/2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although Sagnella and Joyce teach a method of ultrasonic non-destructive inspection including calibrating the system by correlating representative samples of parts to be inspected artificially induced defects with ultrasonic C-scan data; Sagnella and Joyce fail to teach applicant’s method of collecting B-scan data and computing dimensions of a wrinkle using B-scan data and prior correlations of B-scan data and optical cross section measurement data. Furthermore, no other prior art can be found to motivate or teach applicant’s method collecting ultrasonic B-scan data from the multiplicity of reference standards in respective areas using an ultrasonic inspection system and using a computer to calculate dimensions of the wrinkle based on the ultrasonic B-scan data taking into account the correlation of the ultrasonic B-scan data to optical cross section measurement data, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 9, although Sagnella and Joyce teach a method of ultrasonic non-destructive inspection including calibrating the system by correlating representative samples of parts to be inspected artificially induced defects with ultrasonic C-scan data; Sagnella and Joyce fail to teach applicant’s method of collecting B-scan data and computing dimensions of a wrinkle using B-scan data and prior correlations of B-scan data and optical cross section measurement data. Furthermore, no other prior art can be found to motivate or teach applicant’s method including collecting ultrasonic B-scan data from the part using the ultrasonic inspection system, calculating dimensions of the wrinkle in the part based on the ultrasonic B-scan data and using a computer that takes into account the correlation of the ultrasonic B-scan data with the optical cross section measurement data, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 14, although Sagnella and Joyce teach a method of ultrasonic non-destructive inspection including calibrating the system by correlating representative samples of parts to be inspected artificially induced defects with ultrasonic C-scan data; Sagnella and Joyce fail to teach applicant’s method of collecting B-scan data and computing dimensions of a wrinkle collecting ultrasonic B-scan data from a part made of composite material using the ultrasonic inspection system, detecting the presence of a wrinkle in the part based on the ultrasonic B-scan data and calculating dimensions of the wrinkle in the part based on the ultrasonic B-scan data using a computer that takes into account the correlation of the ultrasonic B-scan data with optical cross section measurement data, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 18, although Sagnella and Joyce teach a method of ultrasonic non-destructive inspection including calibrating the system by correlating representative samples of parts to be inspected artificially induced defects with ultrasonic C-scan data; Sagnella and Joyce fail to teach applicant’s method of collecting B-scan data and computing dimensions of a wrinkle using B-scan data and prior correlations of B-scan data and optical cross section measurement data. Furthermore, no other prior art can be found to motivate or teach applicant’s method including collecting ultrasonic B-scan data from a wrinkled composite structure using the ultrasonic inspection system and calculating dimensions of a wrinkle in the wrinkled composite structure based on the ultrasonic B- scan data collected using a computer that takes into account the correlation of the ultrasonic B-scan data with optical cross section measurement data to obtain wrinkle feature measurements, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856